Citation Nr: 1533797	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for mental/sleep disorder.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1957 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for sleep apnea (previously claimed as a sleep/mental disorder).  The issues have been recharacterized for the reasons indicated below.  Jurisdiction over this case was subsequently transferred to the VARO in Salt Lake City, Utah, and that office forwarded the appeal to the Board.

In May 2015, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the Veteran's claim for entitlement to service connection for mental/sleep disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 1996 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for mental/sleep disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 decision that denied the claim for entitlement to service connection for mental/sleep disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the May 1996 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for mental/sleep disorder have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Procedural Posture of the Matters on Appeal

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  However, in determining whether new and material evidence is required to reopen a previously denied claim, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

In his May 1995 original application for compensation, the Veteran requested service connection for a mental disorder due to lack of oxygen in the brain and due to his military occupation specialty that required him to guard NATO borders and the demilitarized zone in Korea.  In May 1996, the RO denied entitlement to service connection for mental/sleep disorder.  This rating decision noted that the Veteran's service treatment records were reviewed and considered, but they were silent for complaints, treatment or diagnosis of a mental/sleep disorder.  It also noted that a January 1996 VA examination revealed that the Veteran had a history of depression and a diagnosis of anxiety disorder, NOS.

With regard to the mental disorder issue, there is new evidence that relates to the basis for the prior denial.  It will be reopened and the reasons and bases will follow this section.  With regard to service connection for PTSD, the RO separately adjudicated this issue in the August 2013 rating decision.  As the Board is reopening claim for service connection for a mental disorder, the Board will consolidate the issue of for service connection for PTSD with the reopened issue.  The newly characterized issues will be remand for additional development as described in the Remand section below.

Regarding the previously denied issue of service connection for a sleep disorder, the Board finds that the Veteran's written statements and Board hearing testimony indicating specific sleep apnea symptoms requiring a CPAP machine reflect that he seeks service connection for sleep apnea, a distinctly diagnosed disease separate from the previously denied mental/sleep disorder.  The Board will therefore address this claim on a de novo basis.


Reopening

As noted, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed except when new and material evidence is received with respect to that claim.  38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 5108.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
 
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 1996, the RO denied the Veteran's claim for entitlement to service connection for mental/sleep disorder.  The Veteran was notified of this denial in a June 1996 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The RO's denial was based on the fact that the service records were silent for complaints, treatment, or diagnoses of a mental/sleep disorder.  Since the May 1996 denial, the Veteran's written statements and Board hearing testimony contain competent evidence of psychiatric symptoms he experienced in service.  Moreover, the VA treatment records contain diagnoses of multiple psychiatric disabilities.  In addition, although the psychologist who conducted the April 2014 VA examination declined to diagnose a psychiatric disability and found that the Veteran's recently diagnosed adjustment disorder related to recent events rather than service, she did not address the many other psychiatric diagnoses including the diagnosis of anxiety disorder on the January 1996 VA examination.  Given that this new evidence relates to the basis for the prior denial and could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist, the low threshold for meeting the criteria for reopening has been met. Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Reopening of the claim for entitlement to service connection for mental/sleep disorder is therefore warranted.


ORDER

The application to reopen a claim for entitlement to service connection for mental/sleep disorder is granted.

REMAND

As noted above, the VA treatment notes contain multiple recent psychiatric diagnoses.  For example, May 2013 VA treatment notes contain diagnoses of anxiety disorder, adjustment disorder, and depression, although a March 2013 PTSD screen was negative.  In addition, the January 1996 VA examination report contains a diagnosis of anxiety disorder and the February 1996 VA examination report noted depression by history.  Although the April 2014 VA examiner opined that adjustment disorder was related to recent events, she did not address the other psychiatric disorders or the Veteran's statements that they were of longstanding duration.  Consequently, a new VA psychiatric examination is warranted.  

As to sleep apnea, an April 2013 VA treatment note contains a diagnosis of severe obstructive sleep apnea and the June 2015 disability benefits questionnaire contains a diagnosis of sleep apnea requiring the use of a breathing device such as a CPAP machine.  The Veteran has offered competent, credible evidence of sleep difficulties in and since service.  Consequently, a VA examination is warranted as to the etiology of his sleep apnea.

In addition, the Veteran indicated during the Board hearing that there were outstanding private and VA treatment records, and such records should be obtained.

Accordingly, the claims for entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to service connection for sleep apnea, are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant private and VA treatment records.   [See May 2015 hearing transcript, at pages 6, 8-9.]

2.  Schedule the Veteran for a VA examination as to the etiology of any current psychiatric disability.  All necessary tests should be conducted.  The examiner should review the Veteran's claims file to understand his medical history.

The examiner should first identify all current psychiatric disorders.  

Next, as to any diagnosed psychiatric disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to his military service.

A comprehensive rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination as to the etiology of his sleep apnea.  All necessary tests should be conducted.  The examiner should review the Veteran's claims file to understand his medical history.

The examiner should opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to his military service.

A comprehensive rationale should accompany any opinion provided.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to service connection for sleep apnea.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


